 360DECISIONS OF NATIONALLABOR RELATIONS BOARDLoreeFootwear CorporationandInternational Associ-ationofMachinists and AerospaceWorkers,AFL-CIO,Petitioner.Case 6-RC-5922June 9, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer Bruce JoelJacobsohn of the National Labor Relations Board.Following the close of the hearing, the RegionalDirector for Region 6 transferred this case to theBoard for decision. Thereafter, the Petitioner, Em-ployer, and Intervenor' filed briefs.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of certain employees ofthe Employer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act for the following reasons:The Intervenor has been the collective-bargainingagent at the Respondent's plant for a number ofyears.There is currently a collective-bargainingagreement between the Intervenor on behalf of itsLocal 14550 and the Employer which was enteredintoon September 8, 1970, and which expiresSeptember 3, 1973. The Intervenor and Employerallege that this agreement is a bar to this proceeding.Petitioner contends it is not a bar: (1) because of an1InternationalUnion ofDistrict50 Allied and TechnicalWorkers of theUnited Statesand Canadaintervened,based on a current collective-bargaining agreementwith the Employer on behalfof itsLocal No. 145502 196 NLRB No. 77,alleged schism which has occurred within the ranksof the Intervenor; (2) because the Intervenor isallegedly defunct; and (3) because the Intervenor hasallegedly breached its duty of fair representation. Wefind no merit in the Petitioner's contentions.The facts on which Petitioner relies to establishschism with respect to District 50 are essentially thesame as those considered by the Board in its recentdecision inAllied Chemical Corporation.2in which itheld that no schism existed affecting District 50. Forthe reasons stated therein, we find no schism here.Further, as it appears from the record that theIntervenor,which is the recognized contractualrepresentative, ispresentlywillingand able torepresent the employees, we find that it is notdefunct.3Finally,with respect to the allegation that thecontract is no bar because the Intervenor hasbreached its duty of fair representation, the Boardhas consistently taken the position, which we herereaffirm, that the legality of a contract asserted as abar is to be determined in representation proceedingsfrom the face of the contract itself and that extrinsicevidence will not be admitted in a representationproceeding to establish the unlawful nature of such acontract.4 The Petitioner's contention in this respectdoes not rest on the language of the contract, but onalleged extrinsic evidence concerning the manner ofitsadministration.The contention is thereforewithout merit.Accordingly, as we have found no merit in thePetitioner's asserted reasons for holding the currentbargaining agreement to be no bar to an election andas that agreement does not expire until September 3,1973, and is otherwise a bar, we shall dismiss thepetition as untimely filed.ORDERIt is hereby ordered the petition herein be, and ithereby is, dismissed.3 SeeHersheyChocolateCorporation,121 _ NLRB 901,911-9124StLouis Cordage Mills,168 NLRB 981,Paragon Products Corp,134NLRB 662.197 NLRB No. 61